NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3670-20

IN THE MATTER OF THE
ESTATE OF ALFRED
IAPALUCCI, SR., Deceased.
_________________________

                Submitted September 13, 2022 – Decided October 5, 2022

                Before Judges Messano and Gummer.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Cape May County, Docket Nos. P-
                000100-20 and P-000101-20.

                Frank DiDomenico, attorney for appellants/cross-
                respondents.

                Goldenberg, Mackler, Sayegh, Mintz, Pfeffer, Bonchi
                & Gill, attorneys for respondent/cross-appellant (Elliott
                J. Almanza, of counsel and on the briefs).

PER CURIAM
      Alfred G. Iapalucci, Sr. (Al), died on March 12, 2020, two weeks before

his ninety-ninth birthday. 1 In the 1970s, Al purchased approximately ten acres

of land in Middle Township and over the ensuing years worked to build his

business—a mobile home park—on the property. Although Al retained title to

the real estate in his own name, he formed a corporation, A&J Mobile Home

Court, Inc. (A&J), to operate the business, and Al's eldest son, Alfred G.

Iapalucci, Jr. (Fred), ran the mobile home park with Al. Over the years, Al

deeded small percentages of his ownership in the real property to Fred and his

wife, Cindy.

      In 2012, Fred accompanied his father to the law office of John Callinan, a

retired judge and friend of Al and Fred. Fred watched Al execute a will (the

Will), power of attorney and advance medical directive in Callinan's office,

witnessed by Callinan and his wife, who was Callinan's secretary. Callinan gave

Al the original Will and an unexecuted copy. After Al's death, however, the

Will could not be found.     Fred filed a caveat with the Cape May County

Surrogate to prevent the filing of any "writing purporting to be [Al's] last will

and testament."


1
  Because some family members share the same last name, we sometimes refer
to them by their first names to avoid confusion and for ease of understanding.
We intend no disrespect by this informality.
                                                                           A-3670-20
                                       2
         Al's daughter, Lynda Gazzara, joined by Al's three other children—Debra

Tinsley, Lisa Iapalucci, and James Iapalucci, Sr. (collectively, the Siblings)—

filed an order to show cause and verified complaint claiming they had no

knowledge that their father had executed a will.        The Siblings sought to

discharge the caveat filed by Fred, have the Probate Court declare Al died

intestate, and appoint Lynda administratrix of the estate.

         Fred, however, obtained a copy of the executed Will from Callinan after

Al's death; Fred filed his own verified complaint on the same day the Siblings

filed theirs. Fred alleged the Siblings "found the original executed Will, w[ere]

not pleased with its contents, and took it, along with the unexecuted copy."

Among other things, the Will named Fred and Cindy executor and alternate

executrix of Al's estate and bequeathed all real property Al owned, as well as

his interests in A&J, to Fred; if Fred predeceased Al, the real property was

bequeathed to Cindy.       Fred's verified complaint asked the court to order

production of the original Will, or, alternatively, to probate Fred's copy of the

Will.2

         Both sides moved for summary judgment. The judge initially accepted

the Siblings' argument that because the Will had been in Al's possession and


2
    The two actions were heard together, although never formally consolidated.
                                                                           A-3670-20
                                        3
now could not be found, a rebuttable presumption arose that Al revoked the will.

See, e.g., In re Will of Davis, 127 N.J. Eq. 55, 57 (E. & A. 1940) ("If such a will

was last seen in the custody of the testatrix or she had access to it[,] the fact that

it cannot be found after her death raises the presumption that she destroyed it

animo revocandi.").

      The judge rejected Fred's argument that the motion record demonstrated

as a matter of law the original Will had been stolen, and, pursuant to N.J.S.A.

3B:3-2 and -3, the executed copy of the Will should be admitted to probate. 3

The judge's April 1, 2021 order incorporated these findings and ordered a

"factual hearing."



3
  N.J.S.A. 3B:3-2 sets forth the requirements for wills and holographic wills.
N.J.S.A. 3B:3-3 provides:

                    Although a document or writing added upon a
             document was not executed in compliance with
             N.J.S.[A.] 3B:3-2, the document or writing is treated as
             if it had been executed in compliance with N.J.S.[A.]
             3B:3-2 if the proponent of the document or writing
             establishes by clear and convincing evidence that the
             decedent intended the document or writing to
             constitute: (1) the decedent's will; (2) a partial or
             complete revocation of the will; (3) an addition to or an
             alteration of the will; or (4) a partial or complete revival
             of his formerly revoked will or of a formerly revoked
             portion of the will.


                                                                               A-3670-20
                                          4
      Fred moved for reconsideration.        He argued that because the court

recognized material disputed facts existed as to whether someone stole the Will,

it was a mistake to conclude Al had exclusive possession of it, and, in turn, that

the presumption of revocation applied. The judge agreed, and his May 5 , 2021

order stated all issues would be resolved at trial.

      The trial took place over two days, with the judge hearing from nine

witnesses: Fred and his four siblings, Fred's daughter Andrea, Al's neighbor

William Sturm, Al's accountant Harold Livingston, and Callinan. In a written

decision following trial, the judge noted the court's "first task" was to determine

whether Al maintained exclusive possession of the Will from its execution until

its disappearance, and then "regardless of the findings regarding exclusive

possession, . . . whether the . . . Will reflected Al's final testamentary intent."

The judge exhaustively reviewed the evidence.

      He noted none of the siblings disputed that the "Will was properly

executed on August 3, 2012," and all of them, including Fred, acknowledged Al

"had the requisite mental capacity that would be required to . . . revoke the Will

. . . if that is what occurred." The judge found that all the siblings "organized a

care schedule to look after their father as his health began to decline" during the

last two years of his life, and the judge recounted their testimony regarding


                                                                             A-3670-20
                                         5
access to Al's locked closet, and a safe and locked metal box he kept in the

closet.

      The judge noted Lynda's testimony that during the last days of Al's life,

she retrieved the power of attorney and advance medical directive, both executed

at the same time as the Will, from Al's lockbox. The judge acknowledged "the

indisputable conclusion that [there] were some nights w[h]ere the Siblings could

have access[ed]" the places where the Will may have been stored. He concluded

"Al did not retain exclusive possession of the . . . Will from the time it was

executed until it went missing."

      The judge then reviewed the evidence regarding Al's "testamentary

intent," citing extensively from the testimony of Fred, Sturm, Livingston, and

Callinan. He found that Fred was the "primary caretaker" of his father, and,

together with Cindy, "looked after, cooked for, and spent all their time with Al."

The judge further concluded, "Al and Fred were extremely close, and . . . Al's

behavior and comments indicated that he planned to leave Fred with full

ownership" of the business. The judge "was impressed with the credibility and

consistency of Fred's testimony, as well as his witnesses," and "[w]hile [he]

acknowledge[d] the good qualities of the Siblings . . . , overall, [the judge] was

less impressed with their testimony and found it less credible." The judge


                                                                            A-3670-20
                                        6
concluded all the evidence "support[s] the assertion that Al's testamentary intent

remained unchanged until the end of his life." The judge ordered the Surrogate

to admit the Will to probate, and this appeal followed.

      Before us, the Siblings argue in three separate point headings variations

on the same theme, specifically that the trial evidence did not support certain

findings made by the judge, and, more generally, did not clearly and

convincingly support the judge's conclusion that the Will reflected Al's final

testamentary intent. Fred argues the judge properly found the presumption of

revocation did not apply and, even if it did, the evidence clearly and

convincingly overcame the presumption and demonstrated the Will reflected

Al's "final testamentary intent."    Fred also filed a defensive cross-appeal,

contending that given the "one-sided" evidence in the motion record, the judge

should have granted summary judgment in his favor without the need for a trial ,

and we should reverse the judge's April 1, 2021 order.

      Our standard of review following a bench trial is well-known.

                   Final determinations made by the trial court
            sitting in a non-jury case are subject to a limited and
            well-established scope of review: "we do not disturb
            the factual findings and legal conclusions of the trial
            judge unless we are convinced that they are so
            manifestly unsupported by or inconsistent with the
            competent, relevant and reasonably credible evidence
            as to offend the interests of justice[.]"

                                                                            A-3670-20
                                        7
            [Seidman v. Clifton Sav. Bank, SLA, 205 N.J. 150, 169
            (2011) (alteration in original) (quoting In re Tr. Created
            By Agreement Dated Dec, 20, 1961 by Johnson, 194
            N.J. 276, 284 (2008)).]

In reviewing the judge's findings, "[w]e do not weigh the evidence, assess the

credibility of witnesses, or make conclusions about the evidence." Mountain

Hill, LLC v. Twp. of Middletown, 399 N.J. Super. 486, 498 (App. Div. 2008)

(alteration in original) (quoting State v. Barone, 147 N.J. 599, 615 (1997)).

However, we owe no deference to the judge's interpretation of the law and the

legal consequences that flow from established facts. Manalapan Realty LP v.

Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995) (citing State v. Brown,

118 N.J. 595, 604 (1990)).

      Having considered the arguments in light of the record and applicable

legal standards, we affirm, albeit for slightly different reasons than expressed

by the trial judge, see Hayes v. Delamotte, 231 N.J. 373, 387 (2018) ("A trial

court judgment that reaches the proper conclusion must be affirmed even if it is

based on the wrong reasoning." (citing Isko v. Plan. Bd. of Livingston, 51 N.J.

162, 175 (1968))). We dismiss the cross-appeal.

      The Siblings first argue the judge's finding that Al stored the Will in the

metal lockbox, along with the power of attorney and the advance medical

directive, was not supported by substantial credible evidence in the record , and

                                                                           A-3670-20
                                        8
they argue this erroneous finding was critical to the judge's conclusion that Al

did not retain exclusive control over the Will after its execution and until his

demise. However, there was ample evidence that Al did store the Will in the

metal lockbox. More importantly, the only "critical" finding made by the judge

was that regardless of the precise storage location for the Will—the safe or the

metal lockbox—both were in Al's locked closet, and it was undisputed that

several people, including some of the Siblings, regularly accessed the closet.

      We part company with the judge and with the parties as to whether the

presumption of revocation required a finding that Al had exclusive control of

the Will. As already noted, our courts have said if a will was last seen in the

possession of the decedent and cannot be found upon the decedent's death, there

is a presumption the decedent destroyed the will with the intent to revoke it.

Davis, 127 N.J. Eq. at 57. The trial evidence revealed that as far as anyone

knew, the Will was last in Al's possession before his death.

      None of the cases cited by Fred, nor any cases found in our research,

require the decedent necessarily have "exclusive" possession of a lost will for

the presumption of revocation to arise. See, e.g., ibid. ("If such a will was last

seen in the custody of the testatrix or she had access to it[,] the fact that it cannot

be found after her death raises the presumption that she destroyed it animo


                                                                                A-3670-20
                                          9
revocandi."); In re Will of Bryan, 125 N.J. Eq. 471, 473–74 (E. & A. 1939)

("The law . . . applicable to . . . lost wills is well defined. If such a will was last

seen in the custody of the testatrix or she had access to it[,] the fact that it cannot

be found after her death raises the presumption that she destroyed it animo

revocandi." (emphasis added)); Campbell v. Smullen, 96 N.J. Eq. 724, 727 (E.

& A. 1924) ("It is a well-established principle that when a will is left in the

hands of the testator[] and is not found at the time of his death, a presumption

of a revocation arises."); In re Will of Calef, 109 N.J. Eq. 181, 185 (N.J. Prerog.

Ct. 1931) ("If the will is proved to have been in the testator's possession, and

cannot afterwards be found, it will be presumed that he destroyed it, animo

revocandi."), aff'd. o.b., 111 N.J. Eq. 355 (E. & A. 1932). None of these cases

stand for the proposition that the presumption of revocation arises only if the

testator has exclusive possession of a will without the possibility of access by

others.

      However, whether the presumption of revocation applied or not, we

disagree with the Siblings' remaining two points. As best we can discern, the

Siblings argue Fred failed to muster "clear and convincing" evidence to

overcome any presumption of revocation and to support the judge's conclusion

that the copy of the Will evidenced Al's final testamentary intent.


                                                                                A-3670-20
                                         10
      At common law, the presumption of revocation was rebuttable by

evidence that was "clear, satisfactory and convincing and the burden [wa]s on

the proponents." Bryan, 125 N.J. Eq. at 474. Historically, some courts said such

evidence "must be sufficient to exclude every possibility of a destruction of the

will by" the testator. Ibid. (citing In re Estate of Willett, 46 A. 519 (N.J. Prerog.

Ct. 1900)). However, that onerous standard is inconsistent with more recent

legislation aimed at implementing a decedent's testamentary intent and making

it easier to avoid intestacy by probating a technically deficient will.          See

N.J.S.A. 3B:3-3 (requiring the proponent of a will not executed in compliance

with N.J.S.A. 3B:3-2 to "establish[] by clear and convincing evidence that the

decedent intended the document . . . to constitute" his will) (emphasis added).

      The clear and convincing standard also applies to one seeking to probate

a lost will. "The term 'lost will' includes a will 'which may be in existence but

which cannot be found so as to be produced for probate.'" In re Estate of Ehrlich,

427 N.J. Super. 64, 83 (App. Div. 2012) (Skillman, J., dissenting) (quoting 3

Bowe-Parker, Page on Wills, §§ 27.1 at 433 (3d ed. 2004)). "[W]e require the

proponent of a lost or missing will to establish the supposed intent of the

document by clear and convincing evidence." Pivnick v. Beck, 326 N.J. Super.




                                                                               A-3670-20
                                        11
474, 483–84 (App. Div. 1999) (citing In re Will of Roman, 80 N.J. Super. 481,

483 (Hudson Cnty. Ct. 1963), aff'd o.b., 165 N.J. 670 (2000)).

      In Ehrlich, we construed N.J.S.A. 3B:3-3 to permit the probate of an

unexecuted copy of will when the original could not be found. 427 N.J. Super.

at 75. We held: "The fact that the document is only a copy of the original sent

to decedent's executor is not fatal to its admissibility to probate. Although not

lightly excused, there is no requirement in N.J.S.A. 3B:3-3 that the document

sought to be admitted to probate be an original." Ibid. We noted, "in dispensing

with technical conformity, N.J.S.A. 3B:3-3 imposes evidential standards and

safeguards appropriate to satisfy the fundamental mandate that the disputed

instrument correctly expresses the testator's intent." Id. at 74. In "the case of

admitting a copy of a [l]ast [w]ill to probate" the proof must be "clear,

satisfactory, and convincing to rebut the presumption of the original's revocation

or destruction." Id. at 75 (citing Davis, 127 N.J. Eq. at 57).

      In short, whether applying common law principles dealing with

overcoming the presumption of revocation or applying N.J.S.A. 3B:3-3 liberally

for its intended remedial purposes to probate a technically deficient will, see id.

at 72, the proponent of an executed copy of a will may successfully probate that




                                                                             A-3670-20
                                       12
copy by demonstrating "the instrument reflect[s] the testator's final testamentary

intent" by clear and convincing evidence. Id. at 73.

      Here, the judge found that regardless of whether the presumption of

revocation applied, Fred established by clear and convincing evidence that the

executed copy of the Will reflected Al's final testamentary intent. There was

substantial support for this conclusion, with little, if any, evidence to the

contrary. Certainly, given our standard of review, we accept the judge's findings

and conclusions on this critical point.

      Affirmed. The cross-appeal is dismissed.




                                                                            A-3670-20
                                          13